IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 00-41454
                           Summary Calendar



KEVIN MICHAEL BOETTNER

                  Plaintiff - Appellant

     v.

UNIDENTIFIED KIRKWOOD; UNIDENTIFIED ISAACKS, Ms.;
UNIDENTIFIED HURD, Mr.; UNIDENTIFIED CARMEN, Mr.;
UNIVERSITY OF TEXAS MEDICAL BRANCH AT GALVESTON

                  Defendants - Appellees

                        --------------------
           Appeal from the United States District Court
                 for the Eastern District of Texas
                        USDC No. 9:00-CV-160
                        --------------------
                            July 24, 2001
Before KING, Chief Judge, and JOLLY and DeMOSS, Circuit Judges.

PER CURIAM:*

     Kevin Michael Boettner, Texas prisoner # 906170, appeals the

magistrate judge’s dismissal of his 42 U.S.C. § 1983 action as

frivolous under 28 U.S.C. § 1915A.    Boettner argues that the

magistrate judge abused her discretion in dismissing his case as

frivolous.     A review of Boettner’s prison dental health records

show frequent and continuous dental treatment from the time he

entered the Rufus Duncan Unit until this case was dismissed.     As

the magistrate judge correctly held, Boettner’s dental records


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 00-41454
                                  -2-

documenting his frequent examinations, treatment, and medications

rebut his allegations of deliberate indifference.     Banuelos v.

McFarland, 41 F.2d 232, 235 (5th Cir. 1995).     His claims amount

to no more than disagreement with his treatment,     which is not

sufficient to state a claim under 42 U.S.C. § 1983.     Varnado v.

Lynaugh, 920 F.2d 320, 321 (5th Cir. 1991).

     Boettner’s appeal is without arguable merit and is

frivolous.    See Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

1983).    Because the appeal is frivolous, it is DISMISSED.     See

5TH CIR. R. 42.2.   All of Boettner’s outstanding motions are

DENIED.

     Boettner is hereby informed that the dismissal of this

appeal as frivolous counts as a strike for purposes of 28 U.S.C.

§ 1915(g), in addition to the strike for the district court’s

dismissal.    See Adepegba v. Hammons, 103 F.3d 383, 387 (5th Cir.

1996) (“[D]ismissals as frivolous in the district courts or the

court of appeals count [as strikes] for the purposes of

[§ 1915(g)].”).     We caution Boettner that once he accumulates

three strikes, he may not proceed IFP in any civil action or

appeal filed while he is incarcerated or detained in any facility

unless he is under imminent danger of serious physical injury.

See 28 U.S.C. § 1915(g).

     APPEAL DISMISSED AS FRIVOLOUS; MOTIONS DENIED.